                          United States District Court
                                    for the
                          Southern District of Florida

Bernardo De La Caridad Paz-            )
Santana, Petitioner,                   )
                                       )
v.                                     ) Civil Action No. 20-20434-Civ-Scola
                                       )
U.S. Attorney General and others,      )
Respondents.                           )

     Order Adopting Magistrate Judge’s Report and Recommendation
       This case was referred to United States Magistrate Judge Lisette M. Reid,
consistent with Administrative Order 2019-2 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. On March 4, 2020, Judge Reid issued a report,
recommending that the Court dismiss Petitioner Bernardo De La Caridad Paz-
Santana’s 28 U.S.C. § 2241 federal habeas corpus petition for his failure to
comply with her orders and his failure to prosecute his case. (Report of Mag. J.,
ECF No. 8.) Paz-Santana has not filed objections to the report and the time to
do so has passed.
       On February 5, 2020, after evaluating the pleadings in this case, Judge
Reid entered (1) an order of instructions, directing Paz-Santana to promptly
notify the Court anytime his address changes (ECF No. 4), (2) an order to show
cause directed to the Respondents (ECF No. 5), and (3) an order denying Paz-
Santana’s motion to proceed in forma pauperis, directing him to submit his
request on the proper form (ECF No. 6). These orders were all mailed to Paz-
Santana, at the address he provided, and were all returned as undeliverable.
Paz-Santana has not provided an updated address and the Court has not been
able to otherwise locate one. As a result, without the ability to receive the
Court’s mailings, Paz-Santana cannot prosecute his case. Paz-Santana has not
complied with his duty to maintain his current contact information with the
Court and has not otherwise responded to any of the Court’s orders. In light of
Paz-Santana’s failure to comply with Judge Reid’s orders, and in consideration
of Judge Reid’s report, the record, and the relevant legal authorities, the Court
agrees with Judge Reid’s recommendations.
       The Court thus affirms and adopts Judge Reid’s report and
recommendations (ECF No. 9). The Court dismisses this case, albeit without
prejudice.
     The Clerk is directed to close this case. Any pending motions are denied
as moot.
     Done and ordered, at Miami, Florida, on March 25, 2020.

                                         _______________________________
                                         Robert N. Scola, Jr.
                                         United States District Judge
